DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  
While not incorrect, but as noted below in the rejection of claim 5, the use of the term “optical density” is discouraged as a replacement for absorbance, as such the term absorbance is preferably encouraged.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is currently unclear how injecting an optically clear polymeric material in a first mold and injecting an opaque material in a second mold leads 
Claim 5 requires that the opaque polymeric material comprise a polycarbonate and have an optical density greater than 4. It is currently unclear what wavelength range this optical density needs to be relevant in? The Visible Spectrum? Ultra violet? A subset of wavelengths? The entire EM spectrum?
                                                                           SpecificationThe disclosure is objected to because of the following informalities: 
Currently, ([0053]) reads “For both the first shot and the second shot of the polymeric matieral…” It should read, “For both the first shot and the second shot of the polymeric material”.
Currently ([0056]) reads “…could be present in the polymeric material.f” It should read, “…could be present in the polymeric material.”
Currently, ([0057]) has two instances of the wording “hardcoat”. It should read “hard coat”
Appropriate correction is required.
                                                                  Election/Restrictions
Applicant’s election without traverse of 1-12 in the reply filed on 12-29-2020 is acknowledged. Consequently, claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-29-2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2 & 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Didier Clerc (US-2003/0,205,830 hereinafter Clerc) in view of Zhang et al. (US-2013/0,069,274, hereinafter Zhang) and in further view of Klaus-Dieter Meierling (US-2014/0,132,818, hereinafter Meierling)Regarding claim 1, 	

injecting an optically clear polymeric material into a first mold to form a sensor lens and an illuminator lens; 
injecting an opaque polymeric material into a second mold subsequent to the operation of injecting an optically clear polymeric material, 
the second mold defining a dam between the sensor lens and the illuminator lens and forming an as-molded part; and 
extracting the as-molded part from the second mold, the as-molded part having a front surface of the dam within 10 nm of a front surface of the sensor lens and a front surface of the illuminator lens.
Clerc teaches the following:
(Abstract) teaches a method of manufacturing a lens presenting a graded tint. ([0010]-[0011]) teaches that the first layer is the layer colored with the corresponding tint while the second layer is preferably non-tinted. Thus, the second layer can be shaped to form a correcting lens without spoiling the grading of the tint.
 ([0007]-[0008]) teaches injecting the thermoplastic material of the first layer into a first mold cavity in order to form the first layer; and placing the first layer in a second mold cavity and injecting therein the thermoplastic material of the second layer so as to form the second layer on the first layer.


(c) & (d)
It should be noted that Clerc teaches that the invention discloses the method of the invention is applicable to any type of lens, and in particular to: non-correcting sunglass lenses, correcting sunglass lenses, sunscreens, correcting lenses.
Regarding Claim 1, in analogous art for the production of a frame of glasses that utilizes injection molding of opaque and transparent polycarbonate materials, Zhang suggests details regarding injection molding the frame, and in this regard Zhang teaches the following:
(Abstract) teaches the invention is for making eyeglass frames.  ([0003]) teaches that the eyeglass frame may be supported by pads on the bridge of the nose and/or by temples placed over the ears. ([0118]) teaches that in certain embodiments, the eyeglasses are three-piece rimless or semi-rimless eyeglasses. Three-piece rimless glasses generally have no frame around the lenses, and the bridge and temples are mounted directly onto the lenses. Semi-rimless (or half-rimless) glasses have a frame that only partially encircles the lenses (generally at the top portion). As such it is understood that the frame comprises the bridge, which acts as applicant’s dam. Noting, ([0039]) teaches that the frame front and temples further comprises a bottom layer, wherein the patterned layer is between the top layer and the bottom layer, and wherein the bottom layer was 
 	Zhang further suggests that the benefit of using two shot injection molding to create the frame and dam of the eyewear is it provides a means for layering polymeric materials such as polycarbonate and forming a patterned layer having the shape of a frame wherein the patterned layer comprises a laminate and a design pattern on a surface of the laminate, (Abstract).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing lenses for optical headwear such as sunglasses that utilizes an injection molding process that implements both a transparent and an opaque material, of Clerc, by utilizing a two shot injection molding to create a frame including the dam for the eyewear that house the lenses, as taught by Zhang. Highlighting, implementation of a two shot injection molding to create the frame including the dam for the eyewear is it allows for layering polymeric materials such as polycarbonate and forming a patterned layer having the shape of a frame wherein the patterned layer comprises a laminate and a design pattern 
Regarding Claim 1, Clerc/Zhang are silent on the following limitation(s):
(d)
Regarding Claim 1, in analogous art for the production of a lens that utilities injection molding of polycarbonate material and comprises a housing that includes a portion that is found between both lenses acting as applicant’s dam, Meierling suggests details regarding the functionality of the housing, in particular the foil (dam), and in this regard Meierling teaches the following:
([0061]) teaches that the top surface 408 of the lens 280 has a layer of foil 602 adhered to it. The foil can be made out of plastic or metal (e.g. aluminum) and can have a thickness in a range of approximately 3 to 5 microns (or micrometers), for example. ([0061]) also teaching that the foil can be applied using injection molding or another type of molding.  ([0057]) teaches that the top portion 410 may be flush with the top surface 408 of the lens 280. ([0026]) teaches that in FIG. 2 the lens 280 is secured to the housing. For example, the lens 280 may be secured to the housing an adhesive or using snaps or similar attachment mechanism in such a manner so as to be flush with the housing. Noting this allows for the prevention and elimination of debris or dirt from entering into the housing. Dirt or debris that could otherwise enter into the housing could potentially damage the components of the camera 253 and 255.  As such, it is understood that the flushness of the foil and top surface to the lens impacts the ability for the prevention and elimination debris and dirt from entering into the housing (past the lenses). As such, the case law for result effective variable may be implemented regarding the flushness. Consequently, citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Clerc/Zhang/Meierling discloses the claimed invention except for the optimal tolerance between the dam and lenses.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the tolerance between the dam and lenses, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the tolerance between the dam and lenses for the purpose of ensuring the prevention and elimination debris and dirt from entering into the housing (past the lenses), ([0026]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing lenses for optical headwear such as sunglasses that utilizes an injection molding process that implements both a transparent and an opaque material, of Clerc, by optimizing the tolerance between the dam and lenses, as taught by Meierling. Highlighting, implementation of an optimized tolerance between the dam and lenses allows for ensuring the prevention and elimination debris and dirt from entering into the housing.
Regarding claim 2, 
Using a two-shot injection molding process.
Clerc teaches the following:
([0007]-[0008]) teaches injecting the thermoplastic material of the first layer into a first mold cavity in order to form the first layer; and placing the first layer in a second mold cavity and injecting therein the thermoplastic material of the second layer so as to form the second layer on the first layer. 



Regarding Claim 11, 
Further comprising: 
Applying a hard coat coating to the sensor lens and the illuminator lens.
Regarding Claim 11, in analogous art as applied above in claim 1, Zhang suggests details applying various types of coating to a lenses and their benefits, and in this regard Zhang teaches the following:
([0104]) teaches that the lenses of the eyeglasses can be coated with one or more coatings such as anti-scratch, anti-UV and anti-reflective coatings. ([0105]) teaches that the lenses of the eyeglasses are coated with an anti-scratch coating. Any anti-scratch coating which is suitable for protecting optical lenses from scratches can be used herein. Some non-limiting examples of suitable anti-scratch coatings include UV cure hardcoats, silicone-based hardcoats and acrylic hardcoats. Noting, that applying a known technique (the application of a known coating) to a known device (method, or product) ready for improvement to yield predictable result allows for the case law related to KSR to be implemented. Consequently, citing case law related to KSR,"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

 
B.) Claim(s) 3-4, 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Clerc in view of Zhang view Meierling and in further view of Riccomini et al. (EP-3,248,044, hereinafter Riccomini)
Regarding claim 3 & 4, 
Wherein the optically clear polymeric material comprises IR transparent polycarbonate.
Wherein the opaque polymeric material comprises polycarbonate
Regarding claims 3-4 Clerc teaches the following:
([0024]) teaches that he thermoplastic materials used for the layers 1 and 2 may, for example, be of the polycarbonate, polyamide, acrylic, polymethyl methacrylate, etc.
Regarding Claim 3-4, Clerc/Zhang/Meierling are silent on the following limitation(s):
(a)’s limitation regarding the optically clear polymeric material be IR transparent

Regarding Claim 3-4, in analogous art for the production of a head-mounted display device that utilizes molding an optical grade polycarbonate material, Riccomini suggests details regarding types of optically transparent materials to implement, and in this regard Riccomini teaches the following:
([0023]) teaches that the shield enclosure 37 (including the front shield 33 and rear shield 32) can be formed of, for example, optical-grade polycarbonate. ([0021]) teaches that in certain embodiments, the upper portion 91 of the exterior front shield 33 is uniformly coated with a tinting that is substantially opaque to visible light but transparent to IR light. Noting, that the combining of prior art elements according to known methods to yield predictable results allows for the case law related to KSR to be implemented. Consequently, citing case law related to KSR,"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing lenses for optical headwear such as sunglasses that utilizes an injection molding process that implements both a transparent and an opaque material, of Clerc as modified above, by utilizing a an optical grade polycarbonate shield enclosure uniformly coated with a tinting that is substantially opaque to visible light but transparent to IR light, as taught by Riccomini. Highlighting, implementation of an optical grade polycarbonate shield enclosure that is transparent to IR transmission is it allows for an opaque tinting that hides most of the sensor assembly from view, to improve the visual aesthetics of the HM, while still allowing the IR depth camera and IR illumination sources to serve their Regarding Claim 7-8, Clerc/Zhang/Meierling are silent on the following:
Wherein the opaque polymeric material is black.	
Wherein the optically clear polymeric material is translucent black
It should be noted that Zhang teaches that the lenses implemented in the frame may comprise polycarbonates, ([0103]), and that the lenses may be coated with one or more coatings such as anti-scratch, anti-UV and anti-reflective coatings. Further, the lenses of some eyeglasses such as sunglasses can be tinted with colors. The color of the lenses can vary by style, fashion, and purpose. In certain embodiments, the color of the lenses can be green, grey, yellow, or brown, ([0104]).
Regarding Claim 7-8, in analogous art as applied above in claim 3 &4, Riccomini suggests details regarding the color materials to implement, and in this regard Riccomini teaches the following:
([0013]) teaches that the shield enclosure 37 can incorporate tinted, mirrored, anti-reflective and/or other coatings, colors and/or finishes. The shield enclosure 37 can include features such as snaps, bosses, screws, and other types of fasteners, to attach it to a chassis. The shield enclosure 37 can be made of a single part or multiple parts, including clear parts, opaque parts, or a combination thereof. Highlighting, that in (Fig. 9) the headset depicted shows a lens that has a KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Riccomini further suggests that the benefit of using an opaque polymeric material that is black and an optically clear polymeric material is translucent black is it provides a means for a headset that has a shield enclosure 37 can be made of a single part or multiple parts, including clear parts, opaque parts, or a combination thereof, ([0013]). Wherein, the headset depicted shows a lens that has a gradient in its translucency, with the lens appearing more translucent in some portions then others, noting that the color of the gradient black-grayscale. Noting, that the combining prior art elements according to known methods to yield predictable results and the simple substitution of one known element for another to obtain predictable results allows for the case law related to KSR to be implemented. Consequently, citing case law related to KSR,"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727.
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing lenses for optical headwear such as sunglasses that utilizes an injection molding process that implements both a transparent and an opaque material, of Clerc as modified above, by utilizing a shield enclosure that can be made of a single part or multiple parts, including an opaque polymeric material that is black and an optically clear polymeric material is translucent black, as taught by Riccomini. Highlighting, implementation of an opaque polymeric material that is black and an optically clear polymeric material is translucent black allows for a shield enclosure that can be made of a single part or of multiple parts.	

C.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clerc in view of Zhang view Meierling, in view of Riccomini, and in view Sliney et al. (The Protective Characteristics of Polycarbonate Lenses Against CO2 Laser Radiation, 1993, hereinafter Sliney) and in further view of Wikipedia’s Article on Absorbance (Absorbance, WAOA)
Regarding Claim 5, Clerc as modified above is silent on the following
Wherein the opaque polymeric material comprises polycarbonate having an optical density greater than 4. 


(Abstract) It is recommended that LSOs consider polycarbonate transparent impact safety lenses to have a protective optical density (OD) of 4. (Optical Density of Polycarbonate Lenses at 10.6 μm, ¶1, lines 1-5) teaches that a pair of 2.2 mm thick polycarbonate eye protectors was determined to have an optical density (OD) greater than 3.7-3.8.
Regarding Claim 5 Clerc as modified above is silent on the following limitation(s):
(a)’s the optical density greater than 4

Regarding Claim 5, in analogous art for the Absorbance, WAOA suggests details regarding the impact of material absorbance, and details about means for measuring the absorbance of a material, and in this regard WAOA teaches the following:
(Abstract) teaches that absorbance is the common logarithm of the ratio of incident to transmitted radiant power through a material. Noting that the term absorption refers to the physical process of absorbing light, while absorbance does not always measure absorption: it measures attenuation (of transmitted radiant power). Highlighting, that the (Abstract) teaches that the use of the term "optical density" for absorbance is discouraged. (Logarithmic vs. Directly Proportional Measurements) depicts the measurement scheme utilized in the claim limitations wherein it is understood that the In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Clerc as modified above/WAOA discloses the claimed invention except for the optimal optical density for the polycarbonate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the optical density for the polycarbonate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the optical density for the polycarbonate for the purpose of tailoring the amount of absorbance and thus transmittance of IR signal through the polycarbonate material, (Logarithmic vs. Directly Proportional Measurements)Noting, that the combining of prior art elements according to known methods to yield predictable results allows for the case law related to KSR to be implemented.  KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). The same rejection rationale, case law and analysis that was used previously for claim(s) 3 & 4, can be applied here and should be referred to for this claim as well.
D.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clerc in view of Zhang view Meierling, and in further view of Kim et al. (US-2011/0,059,300 hereinafter Kim)
Regarding Claim 6, Bainian is silent on the following:
Wherein the opaque polymeric material comprises polycarbonate and a second polymer.
Regarding Claim 6, in analogous art for the production of an injection molded production that comprises a transparent and opaque polymer materials, and in this regard Kim teaches the following:
 ([0010]) teaches that the first molded product can be prepared from a first resin composition including a first resin having a transparency ranging from about 80 to about 99.9% and a first colorant (i.e., a first dye and/or pigment). ([0011]) teaches the first and second resins independently may include a synthetic resin or an environmentally-friendly resin. Exemplary resins useful in the invention include without 
	Kim further suggests that the benefit of using an opaque polymer material that comprises polycarbonate and a second polymer is it provides a means for including an organic pigment or dye in the polycarbonate resin, which impacts the color and transparency of the polycarbonate resin, ([0010]-[0012]) & (Figs. 1 & 2).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing lenses for optical headwear such as sunglasses that utilizes an injection molding process that implements both a transparent and an opaque material, of Clerc, by utilizing an opaque polymer material that comprises polycarbonate and a second polymer, as taught by Kim. Highlighting, implementation of opaque polymer material that comprises polycarbonate and a second polymer allows for including an organic pigment or dye in the polycarbonate resin, which impacts the color and transparency of the polycarbonate resin.E.) Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clerc in view of Zhang view Meierling and in further view of Hamilton et al. (US-2016/0,313,494, hereinafter Hamilton)
Regarding Claim 9, Clerc/Zhang/Meierling are silent on the following:
Wherein the front surface of the sensor lens and the front surface of the illuminator lens have an RMS surface finish of no more than 6 nm
Regarding Claim 9, in analogous art for the fabrication of polymeric lenses used in a heads-up display of augmented reality screens that implements polycarbonate as its choice material, Hamilton suggests details regarding the finish of the lens surface, and in this regard Hamilton teaches the following:
(Abstract) teaches that the invention disclosed is for a texture substrate, the substrate may be, for example, a light emitter comprising a light guide, for example a backlight element for use in a display device, wherein a surface of the light guide, for example a glass substrate, is configured to have a textured surface with a predetermined RMS roughness and a predetermined correlation length of the texture. With ([0099]) teaching that the present disclosure describes substrates and light guides that enhance thermal stability, have a relatively low coefficient of thermal expansion and resistance to thermal breakdown, can produce uniform luminance over a broad viewing angle range with high brightness, and exhibit transparency with low haze. The surface texture properties that have been observed and can be responsible for these desirable optical properties may include a root mean square (RMS) roughness (Rq) of the textured surface in a range from   
 	Hamilton further suggests that the benefit of using an optimized RMS roughness that is about 5 nm to about 75 nanometers on the lenses implemented for a heads-up display is it provides a means for tailoring the properties of the lenses such as enhanced thermal stability, having a relatively low coefficient of thermal expansion and resistance to thermal breakdown, ([0099]) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing lenses for optical headwear such as sunglasses that utilizes an injection molding process that implements both a transparent and an opaque material, of Clerc, by utilizing an optimized RMS roughness that is about 5 nm to about 75 nanometers on the lenses implemented for a heads-up display, as taught by Hamilton. Highlighting, implementation of an optimized RMS roughness that is about 5 nm to about 75 nanometers on the lenses implemented for a heads-up display allows for tailoring the properties of the lenses such as enhanced thermal stability, having a relatively low coefficient of thermal expansion and resistance to thermal breakdown.F.) Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clerc in view of Zhang view Meierling and in further view of Robert Lanman (US-3,211,811, hereinafter Lanman)
Regarding claim 10, Clerc/Zhang/Meierling are silent on the following:
Wherein each of the first mold and the second mold have a mirror surface finish.
Regarding Claim 10, in analogous art for the fabrication of a polymeric lens that implements the molding of polymer materials including polycarbonates, Lanman suggests details regarding the finish of the surface of the molds implemented, and in this regard Lanman teaches the following:
(Col. 3, lines 68-End) teaches that the rigid mold elements 10 and 11 are preferably formed of glass or metal and their mold surfaces 12 and 13 are highly polished. (Col. 4, lines 25-26) teaching that it is desirable to use a polished surface in that the polymer will adhere tightly to a polished glass surface. Noting, that the surface finish of the mold implemented impacts the adherence of the polymer to the molding surface. As such, the case the case law for result effective variable may be implemented regarding any discrepancies in the finish of the mold and its molding surfaces. Noting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable result allows for the case law related to KSR to be implemented. Consequently, citing case law related to KSR,"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of  KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing lenses for optical headwear such as sunglasses that utilizes an injection molding process that implements both a transparent and an opaque material, of Clerc as modified above, by utilizing molds with polished glass molding surface, as taught by Lanman. Highlighting, implementation of a molds with polished glass molding surface allows for the polymer to adhere tightly to polished glass molding surfaces. 
G.) Claim(s) 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clerc in view of Zhang view Meierling, and in view of Clerc et al. (US-2014/0,334,000, hereinafter Clerc II)
Regarding Claim 12, Clerc/Zhang/Meierling are silent on the following:
Further comprising:
Trimming the as-molded part to form a depth sensor window lens.
 
Regarding Claim 12, in analogous art for the for the production of tinted polarizing optical element comprised of transparent polycarbonate that is injection molded, Clerc suggests details regarding cutting and trimming the lens produced, and in this regard Clerc teaches the following:
([0006]) teaches that to obtain semi-finished “glasses”, i.e. optical elements of which one can not only shape the outer contour to adapt it to a frame, also called trimming or edging, but of which one can also adapt the optical correction, also called surface finishing, the thickness of the third layer is chosen so that it allows the surface finishing of this “glass” in order to obtain the desired optical correction. Noting, that the application a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the case law related to KSR to be implemented. Consequently, citing the case law related to KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

Clerc II further suggests that the benefit of using and implementing a trimming or cutting step on the produced lens is it provides a means for one can to shape the outer contour of the lens to adapt it to a frame, ([0006])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing lenses for optical headwear such as sunglasses that utilizes an injection molding process that implements both a transparent and an opaque material, of Clerc as modified above, by utilizing a cutting or trimming step on the fabricated lens, as taught by Clerc II. Highlighting, implementation of a 
	                                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mark Mine (Towards Virtual Reality for the Masses: 10 Years of Research at Disney’s VR Studio, 2003, https://dl.acm.org/doi/pdf/10.1145/769953.769955, hereinafter Mine) (Fig. 8) depicts a set of stereo glasses used for the Hercules ride, the stereo glasses comprise both a black opaque plastic that comprises the upper portion in the headset and a transparent black material that is implemented in the lenses. 
Tang et al. (US-2013/0,265,562, hereinafter Chen) teaches on (Claim 10) that for the distance detecting induction device as claimed, wherein the lenses and the casing being installed together through a way of injection molding. ([0038]) teaches that in the preferred embodiments of the present invention, the emitting lens 21 and receiving lens 22 of lenses 2 have been installed in the first and second circular openings 11, 12 of casing 1 by way of injection molding. Specifically, the lenses 2 and casing 1 are installed through two-injection molding, i.e., the lenses 2 are injection-molded firstly, and then the formed lenses 2 are placed in the mold of casing 1 and to be injection-molded with the casing 1 together. Through the approach of injection molding, it not only solves the sealing issue between the lenses 2 and the casing 1, but also ensures the accuracy of the center of lenses 2 and its corresponding position on the casing 1
Riccomini et al. (US-9,766,461, hereinafter Riccomini) teaches a in the (abstract) the invention comprises a head-mounted display (HMD) device has a chassis, a display assembly. Wherein the (Col. 4, lines 33-43) teaches that the shield enclosure 37 can include an add-on or molded-in nose pad. It can also incorporate some degree of optical diopter curvature (prescription) from, for example, the molding process. The shield enclosure 37 can incorporate tinted, mirrored, anti-reflective and/or other coatings, colors and/or finishes. The shield enclosure 37 can include features such as snaps, bosses, screws, and other types of fasteners, to attach it to a chassis. The shield enclosure 37 can be made of a single part or multiple parts, including clear parts, opaque parts, or a combination thereof. (Col.4 , lines 44-47) teaches that in certain embodiments, the shield enclosure 37 can be a molded transparent component that is attached to the chassis 31 of the HMD device 20 to provide protection for the optics assembly from the environment and the user.
Moon et al. (Fabrication of Microlens Arraying Using Micro-Compression Molding with an Electroformed Mold Inserts, 2003) teaches (Pg. 102, ¶5.3 Surface Quality) teaches that the surface roughness (RMS) of the metal mold cavity was 0.95 nm, which guarantees a mirror-surface mold cavity. The surface roughness (RMS) of the molded lens was 3.98 nm. Noting, that the surface roughness of the utilized mold cavity impacts the surface roughness of the molded lens.
Tu et al. (US-20150028360) teaches a package structure of an optical module (Abstract). Wherein after the production of the package structure, the structure fabricated by the 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741